                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 GIROD LOANCO, LLC                                                          CIVIL ACTION

 VERSUS                                                                     NO. 19-2363

 REGINA B. HEISLER                                                          SECTION: “G”(2)

                                     ORDER AND REASONS

        Before the Court is Plaintiff Girod LoanCo, LLC’s (“Plaintiff”) “Motion to Remand.”1 The

pending motion was filed on April 12, 2019 and set for submission on May 8, 2019.2 Pursuant to

Local Rule 7.5, opposition to a motion must be filed eight days before the noticed submission date.

Defendant Regina B. Heisler (“Defendant”) has not filed any opposition to the motion, timely or

otherwise. This Court has authority to grant a motion as unopposed, although it is not required to

do so.3 Having considered the motion, the memorandum in support, the record, and the applicable

law, the Court will grant the motion and remand this matter to the 24th Judicial District Court for

the Parish of Jefferson, State of Louisiana.

                                           I. Background

        On March 12, 2019, Plaintiff filed a “Verified Petition for Foreclosure by Executory

Process” against Defendant in the 24th Judicial District Court for the Parish of Jefferson, State of

Louisiana.4 In this litigation, Plaintiff seeks to have certain property seized and sold in satisfaction

of multiple promissory notes given by Defendant in her individual capacity and her capacity as




        1
            Rec. Doc. 12.
        2
            Rec. Doc. 12-3.
        3
            Rec. Doc. 1-1.
        4
            Id. at 1.


                                                   1
Succession Representative of the Succession of Frederick P. Heisler (“Heisler”).5

       On March 14, 2019, Defendant removed the action to this Court, alleging complete

diversity of citizenship and an amount in controversy exceeding $75,000.6 In the notice of removal,

Defendant alleged that Plaintiff is a citizen of Delaware, and that the amount in controversy

exceeds $4,500,0000.7

       On April 12, 2019, Plaintiffs filed the instant motion to remand.8 The motion was set for

submission on May 8, 2019.9 Pursuant to Local Rule 7.5, opposition to a motion must be filed

eight days before the noticed submission date. Defendant has not filed any opposition to the

motion, timely or otherwise. On May 8, 2019, Defendant filed a “Motion for Leave to File

Opposition to Motion to Remand (Doc 12) Out-of-Time and Re-Set Submission Date.”10 However,

the motion was marked deficient by the Clerk of Court for failure to comply with this Court’s

Local Rules.11 Defendant was given until May 15, 2019 to correct the deficiency.12 On May 15,

2019, Defendant attempted to refile the a “Motion for Leave to File Opposition to Motion to

Remand (Doc 12) Out-of-Time and Re-Set Submission Date.”13 However, the motion was again

marked deficient by the Clerk of Court for failure to comply with this Court’s Local Rules.14




       5
           Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993).
       6
           Rec. Doc. 1.
       7
           Id.
       8
           Rec. Doc. 12.
       9
           Rec. Doc. 12-3.
       10
            Rec. Doc. 13.
       11
            See Notice of Deficiency Issued May 8, 2019.
       12
            Id.
       13
            Rec. Doc. 14.
       14
            See Notice of Deficiency Issued May 15, 2019

                                                           2
Defendant was given until May 22, 2019 to correct the deficiency.15 However, Defendant failed to

correct the deficiency. Therefore, Defendant has not properly filed a motion upon which the Court

could act. Accordingly, Defendant has not filed any opposition to the Motion to Remand, and it is

deemed unopposed.

                                                II. Parties’ Arguments

A.     Plaintiff’s Arguments in Support of the Motion to Remand

       In the motion, Plaintiff asserts that the case should be remanded because the Notice of

Removal fails to allege proper grounds for federal jurisdiction, and that the parties are not diverse

from each other, thus negating jurisdiction under 28 U.S.C. § 1332.16 Plaintiff notes that the Notice

of Removal fails to allege the citizenship of Defendant.17 Moreover, Plaintiff asserts that the Notice

of Removal does not properly allege the citizenship of Plaintiff, an LLC.18

       Next, Plaintiff asserts that Defendant cannot cure the pleading deficiency with amendment

because the parties are not diverse.19 Plaintiff asserts that Defendant is a citizen of Louisiana.20

Plaintiff presents a Declaration of Joshua Peck, its Vice President, to establish its citizenship.21

Peck declares that Plaintiff is wholly owned by a LLC that is in turn owned by three other LLCs.22

Peck states that a member of one of the three LLCs is a limited partnership formed under the laws

of the State of Delaware, and one of the limited partners of the Delaware partnership is a LLC




       15
            Id.
       16
            Rec. Doc. 12-1 at 1.
       17
            Id. at 4.
       18
            Id.
       19
            Id.
       20
            Id.
       21
            Id. at 5 (citing Rec. Doc. 12-2).
       22
            Id. (citing Rec. Doc. 12-2).

                                                          3
formed under the laws of the State of Louisiana.23 Furthermore, Peck declares that the members

of the Louisiana LLC are inter vivos trusts formed under the Louisiana Trust Code and the settlors,

trustees, and beneficiaries of the Louisiana trusts are individuals who are citizens of Louisiana.24

       Because Plaintiff, as an LLC, takes the citizenship of its members, which include the

citizenship of the Louisiana trust, Plaintiff contends that it is considered a citizen of Louisiana for

diversity purposes.25 Accordingly, Plaintiff contends that this matter must be remanded because

Plaintiff and Defendant are both citizens of Louisiana.26

B.     Defendant’s Arguments in Opposition to the Motion to Remand

       As noted above, Defendant has not filed an opposition to the motion to remand, timely or

otherwise.

                                              III. Legal Standard

       A defendant may remove a state civil court action to federal court if the federal court has

original jurisdiction over the action.27 A federal court has subject matter jurisdiction over an action

“where the matter in controversy exceeds the sum or value of $75,000” and the action “is between

citizens of different states.”28 Diversity, as prescribed by Section 1332, requires that “all persons

on one side of the controversy be citizens of different states than all persons on the other side.”29

Where “jurisdiction depends on citizenship, citizenship must be “distinctly and affirmatively




       23
            Id. (citing Rec. Doc. 12-2).
       24
            Id. (citing Rec. Doc. 12-2).
       25
            Id. at 6.
       26
            Id.
       27
            28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).
       28
            28 U.S.C. § 1332(a)(1).
       29
            Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (internal quotation marks omitted).

                                                          4
alleged.”30 The burden of proving diversity jurisdiction “rests upon the party who seeks to invoke

the court’s diversity jurisdiction.”31

         As the Fifth Circuit has recognized, for the purposes of diversity jurisdiction, citizenship

of a natural person is determined by an individual’s domicile.32 The Fifth Circuit has held that the

citizenship of an LLC “is determined by the citizenship of all its members.”33 In Americold Realty

Trust v. Conagra Foods, Inc., the Supreme Court held that for diversity jurisdiction purposes a

trust takes the citizenship of its members.34

                                                     IV. Analysis

         In the notice of removal, Defendant alleged that Plaintiff is a citizen of Delaware, and that

the amount in controversy exceeds $4,500,0000.35 In the motion to remand, Plaintiff argues that

this case must be remanded because Plaintiff and Defendant are both citizens of Louisiana.36

         Defendant did not assert her citizenship in the notice of removal, but the petition alleges

that Defendant is “an individual of the full age of majority who is domiciled in Jefferson Parish,

Louisiana.”37 As a natural person, Defendant’s citizenship is determined by her domicile.38




         30
              Getty Oil Corp., a Div. of Texaco Inc. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988).
         31
              Id.
         32
              Preston v. Tenent Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 797 (5th Cir. 2007).
         33
              Harvey, 542 F.3d at 1079-80.
          34
             ––– U.S. ––––, 136 S.Ct. 1012, 1015–16 (2016). Americold clarified the Supreme Court’s prior holding in
Navarro Savings Association v. Lee. 458 U.S. 458 (1980). Navarro held that the trust’s citizenship is based on the
citizenship of the trustee, without regard to beneficiaries, when the trustee has legal title, managed assets, and
controlled the litigation. Id. at 465. Americold clarified that Navarro only applies when an individual trustee files suit
in his or her own name. Americold, 136 S.Ct. at 1016. Navarro is not applicable here because the trustee has not filed
suit in his or her own name.
         35
              Id.
         36
              Rec. Doc. 12.
         37
              Rec. Doc. 1-1 at 2.
         38
              Preston, 485 F.3d at 797.


                                                             5
Accordingly, Defendant is a citizen of Louisiana.

       In the notice of removal, Defendant alleged that Plaintiff is a citizen of Delaware.39

However, Defendant is an LLC, and the citizenship of an LLC “is determined by the citizenship

of all its members.”40 Plaintiff presents a Declaration of Joshua Peck, its Vice President to establish

its citizenship.41 Peck declares that Plaintiff is a wholly owned by a LLC that is in turn owned by

three other LLCs.42 Peck states that a member of one of the three LLCs is a limited partnership

formed under the laws of the State of Delaware, and one of the limited partners of the Delaware

partnership is a LLC formed under the laws of the State of Louisiana.43 Furthermore, Peck declares

that the members of the Louisiana LLC are inter vivos trusts formed under the Louisiana Trust

Code and the settlors, trustees, and beneficiaries of the Louisiana trusts are individuals who are

citizens of Louisiana.44 For diversity jurisdiction purposes a trust takes the citizenship of its

members.45 Therefore, for purposes of determining diversity jurisdiction, Plaintiff is a citizen of

Louisiana because the members of the LLC include a Louisiana trust whose beneficiaries and

trustees are citizens of Louisiana. Accordingly, this matter must be remanded because the

undisputed evidence in the record establishes that Plaintiff and Defendant are both citizens of

Louisiana.

                                               V. Conclusion

       For the reasons discussed above, this matter must be remanded because the undisputed



       39
            Id.
       40
            Harvey, 542 F.3d at 1079-80.
       41
            Rec. Doc. 12-2 at 1.
       42
            Id.
       43
            Id.
       44
            Id.
       45
            Americold, 136 S.Ct. at 1015–16.

                                                    6
evidence in the record establishes that Plaintiff and Defendant are both citizens of Louisiana.

Therefore, the Court will remand the case to the 24th Judicial District Court for the Parish of

Jefferson. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Girod LoanCo, LLC’s “Motion to Remand”46

is GRANTED and this matter is remanded to the 24th Judicial District Court for the Parish of

Jefferson, State of Louisiana.

       NEW ORLEANS, LOUISIANA, this ______
                                     5th day of June, 2019.


                                                   ________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




       46
            Rec. Doc. 12.

                                              7
